DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
All U.S.C. 112 rejections have been overcome.
Applicant's arguments filed 9/1/2022 in response to Office Action 6/2/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding amended claim 1, 
Applicant argues that the ring bead (Holdt, 28) is at a terminal end of the inner seal surface of the inner sidewall, whereas Applicant’s extends from said inner seal surface starting at a different point between the terminal end and the floor (page 8, para 2). Examiner points out the claims say nothing of said point, and that while ring bead 28 may be “at” the terminal end from Applicant’s viewpoint, the word in context of the recitation “at a distance apart” is broad. Also, “a terminal end” is not explicitly disclosed in the specification, therefore any “end” is broad. Please see a detailed interpretation of the claim in the rejection below.

Applicant argues that since their interpretation of "the inner seal surface of inner sidewall" of Von Holdt (Annotated Figure, page 8) is sloped it cannot be substantially parallel to "the outer sidewall exterior surface" which appears substantially vertical (page 9, para 1). Examiner first notes support for “inner seal surface” of Applicant Annotated Figure (page 8) in Applicant's Specification; wherein the "seal surface 1002" (page 28 of Spec) might be considered "inner", and "seal surface 1008" might be considered "outer" (page 28 of Spec), but neither “seal surface” (1002, 1008) are explicitly disclosed as such. 
However, examiner points out that the claimed "inner seal surface of inner sidewall" is interpreted by the examiner to be placed elsewhere. In addition, though Applicant annotated "outer surface of inner sidewall" has support in Applicant Figure 15, it is not explicitly disclosed in the specification. Please see a detailed analysis in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US 5437386 issued to Von Holdt (hereinafter “Holdt”).
Regarding claim 1, Holdt teaches a container (Fig 2, container 10) comprising: 
a seal structure (Fig 2 and col 3, lines 36-39, container lip 14 seals; wherein the entire structure is capable of sealing) comprising: 
   an inner sidewall (Fig 2, inner sidewall of 18) comprising: 
   an inner seal surface (Fig 2, inner surface of container inner sidewall that contacts lid 12); 
   a substantially flat outer seal surface (Fig 2, a substantially flat surface of outer spaced wall 22; 
Examiner notes that here and hereinafter, “substantially” is not defined in Applicant disclosure, therefore interpreted as follows below); and 
   a ring bead (Fig 2, projecting rib 28 is integrally formed) integrally formed with the inner seal surface at a distance apart from a terminal end of the inner sidewall (see examiner annotated Figure 2, hereinafter “EAFH2”) and extending from the inner seal surface toward an outer sidewall interior surface (Fig 2, 28 extends from the contact of 12 to 10, toward an interior surface of outer sidewall 22) for engaging with a corresponding structure (Fig 2 shows 28 capable of engaging with a structure of 12 near 28) on a container lid (Fig 2, container lid 12); and 
   an outer sidewall (Fig 2, outer spaced wall 22) comprising: 
   the outer sidewall interior surface (Fig 2, outer sidewall interior surface of 22); 
   a substantially flat outer sidewall exterior surface (Fig 2, substantially flat exterior surface of outer sidewall 22) substantially parallel to the inner seal surface (shown substantially parallel to the inner seal surface) and terminating in a container bead (Fig 2, termination in projecting rib 32); and 
   a top surface of the container bead (Fig 2, a top surface of 32) substantially perpendicular to the substantially flat outer sidewall exterior surface (Fig 2 shows cited top surface of 32 substantially perpendicular to cited exterior surface); and 
   a floor (Fig 2, wall 20) comprising 
   a downward slope (20 slopes downward) from the inner sidewall to the outer sidewall (from 18 to 22), 
	whereby a channel is defined at least in part by the inner seal surface of the inner sidewall, the outer sidewall interior surface of the outer sidewall, and the floor (Fig 2, shows a channel defined at least partly by the inner seal surface, the outer sidewall interior surface and the floor).


    PNG
    media_image1.png
    656
    510
    media_image1.png
    Greyscale


Regarding claim 2, Holdt further teaches the ring bead (Fig 2, 28) comprises an upper ring bead slope (Fig 2, upper slope top of bead) and a lower ring bead slope (Fig 2, lower slope bottom of bead), the upper ring bead slope and lower ring bead slope culminating in a ring bead peak (said slopes form peak of 28).

Regarding claim 3, Holdt further teaches the upper ring bead slope (Fig 2, upper slope top of bead 28) comprises a slope steeper than (a slope of cited upper slope is steeper than) the lower ring bead slope (Fig 2, lower slope bottom of bead 28).

Regarding claim 4, Holdt further teaches the top surface of the container bead (Fig 2, a top surface of 32) slopes downwardly to form a protrusion extending inwardly from (Fig 2, the downward slope forms a protrusion extending inwardly that then forms bead 32) the outer sidewall interior surface toward (interior surface of outer sidewall 22) the inner seal surface (toward the cited inner seal surface).

Regarding claim 5, Holdt further teaches the container bead (Fig 2, 32) comprises a bottom surface (32 has a bottom surface) within a particular plane (Fig 2, a plane at the bottom); and a peak of the protrusion (Fig 2, peak of 32 extends inwardly) extending inwardly from the outer sidewall interior surface is substantially in the particular plane (Fig 2, cited peak is substantially in cited plane).

Regarding claim 6, Holdt further teaches the inner seal surface (Fig 2, inner surface of container inner sidewall that contacts lid 12) and the substantially flat outer seal surface (substantially flat surface of container outer spaced wall 22) converge at a seal surface peak (Fig 2, topmost portion near 28 is container seal surface peak).

Regarding claim 7, Holdt further teaches the seal surface peak (Fig 2, topmost portion near 28) is substantially rounded (Fig 2 shows substantially rounded).

Regarding claim 8, Holdt further teaches the seal surface peak (Fig 2, topmost portion near 28) is substantially triangular (Fig 2 shows substantially triangular).

Regarding claim 9, Holdt further teaches the seal surface peak (Fig 2, topmost portion near 28) is substantially rectangular (Fig 2 shows substantially rectangular body).

Regarding claim 10, Holdt further teaches the substantially rectangular seal surface peak (Fig 2, topmost portion near 28 substantially rectangular) comprises a top surface (Fig 2, topmost surface of 28) in a specific plane (in a specific plane); and the top surface of the container bead (Fig 2, cited top surface of 32) is in the specific plane (also in the specific plane; Examiner points out no definition of “specific”, therefore any plane that satisfies the condition anticipates the claim, and examiner chooses a specific plane that both cited peak and cited top surface are in, thereby anticipating the limitation).

Regarding claim 11, Holdt further teaches the substantially flat outer seal surface (Fig 2, a substantially flat surface of outer spaced wall 22) comprises a seal ring notch (Fig 2, U-shaped 12 inside 26 with 16) for receiving a correspondingly shaped structure on the container lid (Fig 2, U-shaped structure of the lid 12 inside 26 with locking peripheral portion 16).

Regarding claim 12, Holdt further teaches the seal ring notch (Fig 2, U-shaped 12 inside 26 with 16) is positioned substantially opposite the ring bead (Fig 2 shows cited notch substantially opposite cited bead 28).

Regarding claim 13, Holdt further teaches the seal ring notch (Fig 2, U-shaped 12 inside 26 with 16) is substantially triangular, rectangular, or rounded (examiner chooses “or rounded”; Fig 2, said U-shape is rounded).

Regarding claim 14, Holdt already teaches the container (Fig 2, 10) comprises the container lid (Fig 2, lid 12) engaged with the ring bead (Fig 2, 28).

Regarding claim 15, Holdt further teaches the container lid (Fig 2, lid 12) comprises a substantially u-shaped channel (Fig 2, U-shaped channel of the lid 12 inside 26 with locking peripheral portion 16) comprising a container lid undercut (Fig 2, lid undercut at 30 is engaged with 28) engaged with the ring bead (Fig 2, 28).

Regarding claim 16, Holdt further teaches the substantially u-shaped channel (Fig 2, U-shaped 12 inside 26 with 16) of container lid (Fig 2, lid 12) comprises a seal ring (fig 2, upper portion of 16) engaged with a corresponding seal ring notch (Fig 2, notch underneath rib 32 is defined by) defined by the substantially flat outer seal surface (Fig 2, substantially flat surface of outer spaced wall 22).

Regarding claim 17, Holdt further teaches the container lid (Fig 2, lid 12) comprises a ledge (Fig 2, lid has a ledge).

Regarding claim 18, Holdt further teaches the container (Fig 2, 10) comprises: 
   a bottom (Fig 1, 10 has a bottom); and 
   an external wall (Fig 2, assembly of 22, 34, 36, 20, 18 extend from said bottom) extending from the bottom and defining an interior cavity (Fig 2 shows an interior cavity defined by said bottom and said external wall).

Regarding claim 19, Holdt further teaches the seal structure (Fig 2, 14) is integrally formed with (is integrally formed with) the external wall (Fig 2, assembly of 22, 34, 36, 20, 18).

Regarding claim 20, Holdt further teaches the seal structure (Fig 2 and col 3, lines 36-39, container lip 14 seals; wherein the entire structure is capable of sealing) and the container sidewall (18) comprise plastic (col 1, lines 31-39 – “plastic container”; col 4, lines 66-68 – “both lid and container… constructed of plastic such as polyethylene”).

Regarding claim 21, Holdt further teaches the container (Fig 2, 10) comprises a seal ring (Fig 2, seal ring is a portion of 14) coupled to the external wall (22, 34, 36, 20, 18), the seal ring comprising the seal structure (Fig 2, 14).

Regarding claim 22, Holdt further teaches the seal ring (Fig 2, seal ring is a portion of 14) comprises: 
   an outer seal ring sidewall (Fig 2, an outer sidewall of cited seal ring) comprising 
   a substantially arcuate portion (Fig 2 shows a substantially arcuate surface of the outer sidewall capable of interfacing with) for interfacing with a corresponding semi-circular bead (Fig 2, a semi-circular bead) of the external wall (22, 34, 36, 20, 18) of the container; and 
   an aperture (Fig 2, area 26 is aperture) formed by the outer sidewall (22) comprising an undercut surface (Fig 2 shows that 26 has an undercut surface at 30) interfacing with a latch surface (Fig 2 shows the undercut surface interfacing with a latch surface under 28 to form the seal of 14 with the external wall) formed by the external wall (22, 34, 36, 20, 18) of the container (10); and 
   an inner seal ring sidewall (Fig 2, an inner sidewall of the seal ring) forming the seal structure (14) for sealing the interior cavity (interior cavity) of the container (10) with the container lid (12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 4397404 – Fig 2, groove 26
US 8342354 – Fig 1
US 20170313477 – Figures 4 and 22
WO 2004002845 – Figures 5 and 7

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733